Wright, P. J.,
The board of supervisors of Colerain Township petitioned the court for permission to levy seven additional mills road tax. *556Permission was also requested to levy “a $2 head tax on all tenants and occupations”. The matter was set down for hearing as required by section 905(1) of The Second Class Township Law of May 1, 1933, P. L. 103, as amended by the Act of July 18, 1935, P. L. 1299.
From the testimony it appears that Colerain Township has an indebtedness of $13,840. If the additional levy is permitted, the supervisors propose to pay off this indebtedness within three years. It is their philosophy that the value of money is presently low and that the taxpayers should pay the maximum tax under existing conditions. However, there is vigorous opposition to the proposal on the part of a majority of the citizens.
There appears to be no authority whatever for the levy of a per capita tax for road purposes. So far as the proposed additional millage is concerned, section 902 of the Township Code requires the board of supervisors to adopt an annual budget. This duty is mandatory: Crane’s Appeal, 344 Pa. 624. It has been held that the preparation of such budget is an essential condition precedent to the request for permission to levy additional tax: Application of Supervisors of Washington Township, 28 Northampton 51. We are clearly of the opinion that the budget so adopted must be our guide in answering the problem.
The supervisors of Colerain Township have adopted a budget for 1946, which was offered in evidence. According to this budget, on the basis of a levy of nine mills (which is the maximum levy the supervisors may make without court approval) there will be paid on the principal of the indebtedness this year the sum of $1,633. At that rate the indebtedness would be completely paid within eight years which is considerably under the legal limit. We conclude therefore that no cause has been shown authorizing us to require the citizens, over objection, to pay any additional tax.